Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Registration Statement on Form S-8 of our report dated April 30, 2014, relating to the financial statements of G. Willi Food International Ltd. appearing in the Annual Report on Form 20-F of G. Willi Food International Ltd. for the year ended December 31, 2013. /s/ Brightman Almagor Zohar & Co Brightman Almagor Zohar & Co Certified Public Accountants A member firm of Deloitte Touche Tohmatsu Tel Aviv, Israel October 7, 2014
